Citation Nr: 0729467	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  99-04 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  What evaluation is warranted for sensory neuropathy of 
the right foot since October 1, 1995?

3.  What evaluation is warranted for sensory neuropathy of 
the left foot since October 1, 1995?  

4.  What evaluation is warranted for bilateral hearing loss 
since October 1, 1995?


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1971 and from September 1974 to September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1996 and April 1997 decisions 
of the Huntington, West Virginia and New York, New York, 
Regional Offices (RO) of the Department of Veterans Affairs 
(VA) which denied the benefits on appeal.   The case was 
certified to the Board by the New York, New York RO.

The appeared before the RO at an October 1999 hearing and 
testified regarding his symptomatology.  A transcript is of 
record. 
 
The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  Between October 1, 1995 and May 20, 2000, the veteran's 
sensory neuropathy of the left foot was not manifested by 
moderate incomplete paralysis of the superficial peroneal 
nerve.  

2.  Between October 1, 1995 and May 20, 2000, the veteran's 
sensory neuropathy of the right foot was not manifested by 
moderate incomplete paralysis of the superficial peroneal 
nerve.  

3.  Since May 20, 2000, the veteran's sensory neuropathy of 
the left foot has not been manifested by severe incomplete 
paralysis of the superficial peroneal nerve.  

4.  Since May 20, 2000, the veteran's sensory neuropathy of 
the right foot has not been manifested by severe incomplete 
paralysis of the superficial peroneal nerve.  

5.  Since October 1, 1995, the veteran's bilateral hearing 
loss has been manifested by not more than a bilateral Level 
II hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for sensory 
neuropathy of the left and right feet have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.20, 4.124a, 
Diagnostic Code 8622 (2006).   

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2003 and July 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain. VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claims were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Entitlement to an increased rating for sensory neuropathy of 
the left and right foot currently evaluated as 10 percent 
disabling.

In August 1996 rating decision, the RO granted service 
connection for sensory neuropathy of the right foot.  
A noncomepnsable  rating was assigned from October 1, 1995 to 
May 19, 2000.  In a June 2006 decision a 10 percent rating 
was assigned effective from May 20, 2000 by analogy under 
38 C.F.R. § 4.124a, Diagnostic Code 8622.  

In order to receive a compensable rating for sensory 
neuropathy at any time since October 1, 1995, the evidence 
must show that the disorder is manifested by moderate 
incomplete paralysis of the superficial peroneal nerve, with 
weakened eversion of the foot.  38 C.F.R. § 4.124a, 
Diagnostic Code 8622.  

The service medical records indicate the veteran complained 
of numbness on the outside of his feet without significant 
trauma.  He was treated for bilateral feet nerve conduction 
delay.  

The pertinent evidence of record includes a December 1995 VA 
outpatient clinic record which noted that an electromyograph 
showed no response of the sural (i.e. the short saphenous 
nerve).  The diagnosis was tarsal tunnel syndrome.
 
VA examination reports dated in March 1996 indicated 5/5 
muscle strength for each foot.  There was diminished 
sensation to light temperature on the outer aspect of the 
each foot.  The diagnosis was sensory neuropathy of the feet.
 
A January 1999 nerve conduction study diagnosed a slowed 
right sural nerve conduction velocity.  There were no other 
abnormalities.  The examiner opined the study was consistent 
with a mild sensory polyneuropathy.  
 
A December 1999 VA examination report noted the appellant's 
statement that his feet were not as sensitive as they had 
been.  On examination the feet showed subjectively decreased 
sensation to light touch and pinprick over the lateral and 
medial aspects of the feet.  
 
On balance the foregoing preponderates again finding evidence 
of moderate incomplete paralysis of the superficial peroneal 
nerve.  While this evidence suggests some level of decreased 
sensation involving the sural nerve, impairment of the sural 
nerve is not currently service connected.  As there is no 
evidence that the peroneal nerve was manifested by moderate 
incomplete paralysis prior to May 20, 2000, an increased 
evaluation may not be assigned.     

In order to receive a rating higher than 10 percent for 
sensory neuropathy since May 20, 2000, the evidence must show 
that the disorder is manifested by severe incomplete 
paralysis of the superficial peroneal nerve.  In this regard, 
a June 2003 VA examiner reported no paralysis of the feet.  
Further, there was no wasting or muscle atrophy.  Ankle 
extension, flexion, inversion and eversion of each foot was 
within normal limits.  Notably, however, neuritis and 
neuralgia was diagnosed for each foot.  Given that neuritis 
and neuralgia do not rise level of severe incomplete 
paralysis, there is no evidence of severe incomplete 
paralysis of the superficial peroneal nerve.  Without 
evidence of such impairment, entitlement to a higher rating 
is denied. 



Entitlement to an increased rating for bilateral hearing loss 
currently evaluated as noncompensable.

Background and Analysis

Impaired hearing will be considered a disability only after 
threshold requirements are met. Id.  Once disability is 
established, levels of hearing loss are determined by 
considering the pure tone threshold average and speech 
discrimination percentage scores. 38 C.F.R. § 4.85(b), Table 
VI.  Disability ratings are assigned by combining a level of 
hearing loss in each ear. 38 C.F.R. § 4.85(e), Table VII; 
Lendenmann v. Principi, 3 Vet. App. at 345 (1992) (assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent at nine categories of decibel loss based on the 
pure tone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from 38 C.F.R. § 4.86, 
Table VII by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b), Diagnostic 
Codes 6100-6110 (2006).

At the veteran's October 1996 VA examination, studies 
revealed the right ear had an average 31 decibel loss, and 
the left ear showed an average 29 decibel loss.  Speech 
discrimination was 96 percent bilaterally.

In an April 1997 rating decision, the veteran was granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation.

At the veteran's December 1999 VA examination, studies 
revealed the right ear had an average 30 decibel loss, and 
the left ear showed an average 26 decibel loss.  Speech 
discrimination was 88 percent bilaterally.
 
At the veteran's June 2003 VA examination, studies revealed 
the right ear had an average 34 decibel loss, and the left 
ear showed an average 23 decibel loss.  Speech discrimination 
was 88 percent in the right and 88 percent on the left. 
 
The veteran failed to appear for a VA examination in April 
2006.  

Based on the foregoing findings, a review of 38 C.F.R. 
§ 4.86, Table VI, shows at its worst, that each ear presents 
a Roman Numeral II loss.  These losses equate to a 
noncompensable evaluation under 38 C.F.R. § 4.86, Table VII.  
Hence, the veteran is currently and correctly evaluated with 
the noncompensable rating.  

Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to an increased rating for sensory neuropathy of 
the right foot is denied.

Entitlement to an increased rating for sensory neuropathy of 
the left foot is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.
 

REMAND
 
The veteran contends he has PTSD resulting from service as a 
door gunner in Vietnam.  In this regard, the Board observes 
that while the veteran served in Vietnam there is no record 
supporting his claim that he performed such duties.  
Moreover, there is no evidence that he was trained as a door 
gunner, was awarded an Aircrewman's badge, or the Air Medal 
for the performance of such duties.  

The record does, however, reveal that the veteran served for 
many years on nuclear ballistic missile submarines, and that 
he performed numerous deterrent patrols.   Additionally, at 
his June 1995 retirement examination it was noted that the 
appellant was being treated for depression.
 
Given the inherent high tempo, and pressure associated with 
duties on deterrent submarine patrols, as well as the fact 
that there is no evidence that VA ever attempted to verify 
any of appellant's claimed inservice stressors, further 
development is in order.  Simply put, VA  has a duty to 
provide a summary of the veteran's stressor statements to the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
and ask them to attempt to verify the stressors. 38 U.S.C.A. 
§ 5103A(b). 
 
On remand, the veteran should be asked one final time to 
provide a more detailed statement of his stressors and that 
statement, as well as any other stressor statement previously 
offered, should discussed in a report to be forwarded to the 
JSRRC.  The appellant is hereby notified that he has a duty 
to assist VA in its efforts to assist him.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (If an appellant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Appeals in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2. The RO should attempt to obtain all 
available treatment records pertaining to 
care for PTSD and all other psychiatric 
disorders since May 2006.  If no 
additional records are available a formal 
written unavailability memorandum must be 
added to the claims file, and the veteran 
informed in writing.

3. The RO should attempt to obtain 
additional information from the veteran 
addressing the specific circumstances of 
all claimed inservice stressors, such as 
the dates, locations, units involved, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  The veteran is hereby 
notified that this information is vital.  
Any failure to provide the information 
will, more likely than not, impair VA's 
ability to verify his claimed stressors.  
With any information provided, the RO 
should review the file and prepare a 
summary of the veteran's alleged service 
stressors. This summary must be prepared 
whether or not the veteran provides an 
additional statement, as requested above.

4. The RO, after waiting an appropriate 
time period for the veteran to respond, 
should prepare of a summary of his 
stressors using both the information 
provided in reply to the above request 
and the facts found in the earlier 
stressor statements found in the claims 
file. The RO should forward the summary 
to JSRRC and ask them to attempt verify 
each claimed stressor. The veteran must 
be informed of the results of the search.

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination by 
a physician with appropriate expertise to 
determine the nature and etiology of any 
diagnosed psychiatric disorder, to 
include PTSD. All indicated studies, 
tests and evaluations deemed necessary 
should be performed, including 
psychological testing designed to 
ascertain whether the veteran has a 
psychiatric disorder that is related to 
service, to include PTSD due to an 
independently verifiable inservice 
stressor.  The examiner should be 
informed of any stressor which has been 
independently verified.  A diagnosis of 
PTSD under the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (Fourth 
Edition) should be made or definitively 
ruled out.  If PTSD is diagnosed, the 
examiner must identify the independently 
verifiable inservice stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  For each 
and every diagnosed psychiatric disorder 
the examiner must opine whether it is at 
least as likely as not that the disorder 
is related to service.  The claims 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.

6. The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

8. The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case 
(SSOC), and provide the appellant and his 
representative with an opportunity to 
respond.  The RO is advised that it is to 
make a determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


